In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                 Filed: February 21, 2018

* * * * * * * * * * * * * * **
LYNETTE PESTEL,                           *
                                          *
             Petitioner,                  *
                                          *        No. 17-814V
 v.                                       *        Special Master Sanders
                                          *
SECRETARY OF HEALTH                       *        Ruling on Entitlement; Uncontested;
AND HUMAN SERVICES,                       *        Table Injury; Influenza (“Flu”) Vaccine;
                                          *        Guillain-Barré Syndrome (“GBS”)
             Respondent.                  *
* * * * * * * * * * * * * * **
Shealene Wasserman, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for Respondent.

                                RULING ON ENTITLEMENT1

         On June 16, 2017, Lynette Pestel (“Petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program. 42 U.S.C. § 300aa-10, et seq.2 (2012) (“Vaccine
Act” or “Program”). Petitioner alleged that she suffered from Guillain-Barré Syndrome (“GBS”)
as a result of an influenza vaccine she received on September 26, 2014. Pet. at 1, ECF No. 1.

       On February 15, 2018, Respondent filed his Rule 4(c) Report. ECF No. 16. In his report,
Respondent concludes that “compensation is appropriate under the Act.” Id. at 1. Specifically,
Respondent states that “[P]etitioner has satisfied the criteria set forth in the newly revised Vaccine
Injury Table (“Table”) and the Qualifications and Aids to Interpretation for GBS following a flu
vaccination.” Id. at 4. Accordingly, Respondent concludes that Petitioner is entitled to an award
of damages “limited to [P]etitioner’s GBS and its related sequelae only.” Id.


       1
           This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion
for redaction must include a proposed redacted decision. If, upon review, the undersigned agrees
that the identified material fits within the requirements of that provision, such material will be
deleted from public access.
       2
           National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.


                                                  1
        In light of Respondent’s position and the evidence of record, the undersigned finds that
Petitioner is entitled to compensation.

        In a status report filed on February 1, 2018, Petitioner stated that she sent a demand to
Respondent on that date. ECF No. 14. It is hereby ORDERED that the parties shall file a status
report on the progress of settlement discussions no later than Friday, March 23, 2018.

       IT IS SO ORDERED.

                                            s/Herbrina D. Sanders
                                            Herbrina D. Sanders
                                            Special Master




                                               2